DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20-23 in the reply filed on July 25, 2022 is acknowledged.
Claims 16-19 and 24-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 19, 2019 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Eleven (11) sheets of drawings were filed on June 21, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2; the claim recites (emphasis added) “[t]he surface shape sensor of claim 1 wherein design parameters such as substrate thickness and sensor layout can be customized to each surface prior to fabrication through numerical analysis, namely finite-element modeling (FEM);”.  Claim is unclear and indefinite for because:
the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d));
the phrase “can be” renders the claim indefinite because it is unclear whether the limitations that “can be” are part of the claimed invention;
the phrase “namely finite-element modeling (FEM)” is indefinite because it’s unclear if it’s required by the claim;
the claim does not conclude with a period, and therefore it’s not clear if the claim is complete.
Regarding claim 12; claim 12 recites the limitation "the structure” in line 1. There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the structure” to – the flexible elastomer substrate—to overcome this rejection.
Clarification is required.

Regarding claim 14; the states (emphasis added) “[t]he surface shape sensor of claim 1 wherein a larger sensing area can be attained by increasing the number of FBGs in the optical fiber and/or by including additional single-core optical fibers in the same substrate.”  The phrase “can be” renders the claim indefinite because it is unclear whether the limitations that “can be” are part of the claimed invention.

Regarding claim 15; the claim is unclear because the claim recites “wherein the non-linear regression method is a neural network.”  A neural network, however, is not a method.  Clarification is required.  Claim 15 has not been further examined with respect to prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 12, 13, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (“3-Dimensional Soft Shape Sensor based on Dual-layer Orthogonal Fiber Bragg Grating Mesh”, Optical Society of America, OFC 2017, January 2017).
Regarding claim 1; Xu et al. discloses a surface shape sensor (3-Dimension Soft Shape Sensor; see the title and entire disclosure), comprising:
a flexible elastomer substrate (think and flexible silicon rubber; see the third paragraph in section 1. Introduction; see section 2. Principle and Experimental Setup; see Figures 1(a)-(c)) that is stretchable in different directions;
at least one single-core optical fiber all FBS are written on the same fiber, thereby at least one single core fiber is provided; see section 2. Principle and Experimental Setup) embedded in the substrate (think and flexible silicon rubber; see Figures 1(a)-(c)), said fiber having a series of at least two fiber Bragg gratings (FBGs) (18 FBGs; see section 2. Principle and Experimental Setup) located at predetermined positions along the length of the optical fiber;
wherein said fiber is adapted to receive an incident light spectrum at one end of the fiber from a light source (a broadband light source is used to launch light into the optical fiber; see the second paragraph of section 2. Principle and Experimental Setup), whereby each grating (FBG) of the fiber has an index modulation which reflects particular wavelengths (Bragg wavelengths, λB) of the light spectrum that do not satisfy the Bragg condition, while the rest of the light spectrum would pass through the fiber, and the refractive index of the FBGs changes with strain on the substrate due to deflection of it (see the second paragraph of section 2. Principle and Experimental Setup; see Section 3. Results and discussion; see Figure 3); and
wherein surface shape of the substrate can be reconstructed by analyzing the reflected light spectrum to extract data generated by the unique deformation patterns of the FBG sensors in the optical fiber (see Section 3. Results and discussion) and by analyzing the data by a non-linear regression method (nonlinear regression is an analysis method that relates two variables in a curved relationship; as described in the last paragraph of section 3, “Results and discussion”, for the reconstruction of the 3D shape, MATLab is used to plot the position and curvature information on each sensing points and combine to a 3D structure which presents the overall shape of the object surface, then a curve fitting function is used to reconstructed the 3D surface based on the curved from each row/column of FBGs, which is a nonlinear regression analysis method).
Regarding claim 6; the substrate (thin flexible silicon rubber sheet; see the third paragraph of section 1 and all of section 2) is made of silicone rubber and has a flat shape (see Figures 1(a)-(c)).
Regarding claim 8; Xu et al.  disclose a surface shape determination system (see the entire disclosure) comprising:
a surface shape sensor as recited in claim 1 (see the discussion above with respect to claim 1);
a light source for generating an incident light spectrum at one end of the fiber (a broadband light source is used to launch light into the optical fiber; see the second paragraph of section 2. Principle and Experimental Setup);
an interrogator that captures the reflected wavelengths of the light and retrieves signal information therefrom (an optical spectrum analyzer, OSA, is used to receive and measure the reflected spectra of all of the 18 FBGs; see the second paragraph of section 2); and
a processor (a computer processor is inherently required for MATLab to function; see the last paragraph of section 3) that receives the output of the interrogator and performs non-linear regression analysis on the information to reconstruct the surface morphology in real-time ( a nonlinear regression method is described in the last paragraph of section 3, wherein a curve fitting function is used to reconstruct the 3D surface based on the curves from each row/column of FBGs).
Regarding claim 9; Xu et al. further discloses a circulator, wherein the light from the light source is applied to the circulator and is delivered by the circulator to the fiber, the reflected light from the fiber is applied to the circulator and is delivered to the interrogator (a broadband light source is used as the input light and is launched into the FBG, an optical circulator is provided, and the reflected light from the fiber is applied to the circulator and delivered to the interrogator, OSA; see the last paragraph of section 2).
Regarding claim 12; Xu et al. discloses the sensor of claim 1 as applied above, and Xu et al. discloses that the sensor is formed of 18 standard FBGs formed in a single fiber and embedded inside of a think and flexible silicon rubber, wherein the 18 FBGs are aligned orthogonally in a dual-layer mesh structure embedding the FBGs in two layers of soft silicon rubber (see the last paragraph of section I. Introduction).  Thus, Xu et al. discloses a structure or flexible elastomer sheet (silicone rubber sheet; see Figures 1(a)-(c)) comprising i) a top thin silicone protection layer (the top thin silicon layer positioned above a first layer of FBGs), 11) a first FBG layer (a first FBG layer of the two FBG layers), iii) a silicone plate (a layer of silicone between the two FBGs layers embedded in the silicone may be considered to be a flexible silicone plate), iv) a second FBG layer (a second FBGs layer of the two FBG layers), and v) a bottom thin silicone protection layer (a layer of silicone below the second FBG layer that embeds the FBG layer).

Regarding claim 13; the light source generates broadband invisible light with wavelengths from 1500 to 1595 nm (see Figure 3).
Regarding claim 20; Xu et al. discloses a surface shape sensor (see the entire disclosure), comprising:
at least two flexible elastomer substrate layers (two flexible silicon rubber layers embedding two layers of FBGs; see the last paragraph of section 1. Introduction; see the discussion above with respect to claims 1 and 12);
at least a portion of a strain sensor (layer of FBGs) embedded in each of the substrates (layers of flexible silicone rubber), each sensor (FBG) generating a signal indicative of the strain at the location of the substrate (see sections 2 and 3 of Xu et al.); and
wherein the surface shape of an object upon which the substrates are fastened can be reconstructed by analyzing the signals from the sensors so as to extract data generated by the unique deformation patterns of the sensors and by analyzing the data by a non-linear regression method (see sections 3 and 4 of Xu et al.; see the discussion with respect to claim 1 above).
Regarding claims 21 and 22; Xu et al. discloses a surface shape sensor (see the entire disclosure of Xu et al.), comprising:
a flexible elastomer substrate (flexible silicon rubber sheet; see the last paragraph of section 1 of Xu et al.; see Figures (1(a)-1(c)) that is stretchable in different directions;
at least one sensor (sensor fiber with 18 FBGs; see sections 1 and 2 of Xu et al.; see the discussion of claim 1 above) embedded in the substrate (flexible silicone rubber sheet; see section 1 of Xu et al.), said sensor (sensor fiber with 18 FBGs) indicating multiple measurements (a measurement from each FBG) at spaced locations, but having high multiplexing capabilities so that it has few input/output connections (one source couples a broadband light source into the fiber; see section 2 of Xu et al.);
wherein said sensor (fiber with FBGs) is adapted to indicate strain on the substrate at the spaced locations due to deflection of said substrate (see sections 2 and 3 of Xu et al.); and
wherein a surface shape of the substrate (flexible silicon rubber) can be reconstructed by analyzing the multiple measurements to extract data generated by the sensor and by analyzing the data by a non-linear regression method (see sections 3 and 4 of Xu et al. and the discussion above with respect to claim 1).
wherein the sensor (fiber with FBGs) is at least one single-core optical fiber embedded in the substrate (see sections 1 and 2 of Xu et al.), said fiber having a series of at least two fiber Bragg gratings (FBGs) (18 FBGs) located at predetermined positions along the length of the optical fiber (see sections 1 and 2 of Xu et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“3-Dimensional Soft Shape Sensor based on Dual-layer Orthogonal Fiber Bragg Grating Mesh”, Optical Society of America, OFC 2017, January 2017).
Regarding claim 2; Xu et al. disclose the surface shape sensor of claim 1 as applied above, but does not specifically disclose that design parameters such as substrate thickness and sensor layer out are customized to each surface prior to fabrication.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the substrate thickness (the thickness of the flexible silicone rubber) and/or the layout of the fiber Bragg grating sensors (the location of the FBGs) for the purpose of providing for a sensor of suitable size and flexibility to cover a desired surface for the purpose of allowing for accurate shape sensing of a surface of desired size and shape, since the thickness of the sheet and the layout of the fiber Bragg grating sensors are the parameters taught by Xu et al. and adjusting the thickness and/or the location of the FBGs would yield predictable results.

Regarding claims 4 and 5; Xu et al. discloses the surface shape sensor of claim 1 as applied above, but does not disclose the material of the optical fiber.  The examiner takes Official Notice that silica-based optical fibers and polymer-based optical fibers are known and commonly used in the optical art for the formation of fiber Bragg grating fibers, wherein silica and polymer two of the most common materials employed for manufacturing optical fibers.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use either a silica-based optical fiber or a polymer-based fiber as the optical fiber in the invention of Xu et al. for the purpose of incorporating a fiber made of a standard, commonly used material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), and since silica and polymer materials were known alternative materials for manufacturing optical fibers in the prior art and one of ordinary skill could have from fibers from the known materials with known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 10; Xu et al. discloses the surface shape determination system of claim 8 as applied above, wherein the sensor substrate (flexible silicone rubber sheet; see Figures 1(a)-1(c)) is applied to a surface of an object so that the surface of the object is determined (see Figure 4), but does not specifically disclose that the sensor substrate (flexible silicone rubber sheet; see Figures 1(a)-(c)) is bonded to the surface of an object.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to bond the sensor substrate to the surface of the object for the purpose of preventing slipping of the sensor substrate relative to the surface of object so that an accurate deformation of the object is measured.

Regarding claim 11; Xu et al. teaches that 3-Dimensional shape sensing is essential in soft robotics (see the first paragraph of section I. Introduction).  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to attach surface shape determination system of claim 8, which is discussed above, to an object, wherein the object is a portion of a soft robot, as suggested by the teachings of Xu et al.

Regarding claim 14; Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a larger sensing area to sense the shape of a larger object by increasing the number of FBGs in the optical fiber and/or by including additional single-core optical fibers in the same substrate, since it’s readily evident to one of ordinary skill in the art that a larger sensor is required to sense larger objects and an increased number of sensor points, FBGs, must inherently be provided in the optical fiber of a greater length or in additional fibers to cover the additional area, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“3-Dimensional Soft Shape Sensor based on Dual-layer Orthogonal Fiber Bragg Grating Mesh”, Optical Society of America, OFC 2017, January 2017) in view of Casari et al. (US 10,634,486 B2) and White et al. (US 9,797,795 B2).
Regarding claim 7; Xu et al. discloses the surface shape senor of claim 1 as applied above, but does not disclose that wherein the series of FBGs (18 FBGs in a single optical fiber) include one for temperature compensation that is spaced from the others that are used to sense deformation of the substrate (flexible silicone rubber sheet; see Figures 1(a)-(c)).  Casari et al. teaches that a measurement fiber (7) may include a temperature sensor (35) to take into account a measurement correction related to the sensitivity of the deformation sensors (Bragg gratings; see column 7, lines 54-48) at that temperature (see column 9, lines 51-57).  White et al. teaches that fiber optic temperature sensors may be used to provide thermal compensation ability for fiber optic strain and/or shape sensor arrangements (see column 3, lines 40-53 and column 8, lines 35-39). Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further include a FBG for temperature compensation that is spaced from the other FBGs that are used to sense the deformation of the substrate in the invention of Xu et al. for the purpose of taking into account a measure correction related to the temperature sensitivity of the deformation sensors.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“3-Dimensional Soft Shape Sensor based on Dual-layer Orthogonal Fiber Bragg Grating Mesh”, Optical Society of America, OFC 2017, January 2017) in view of Clowes et al. (EP 1 541 984 A2).
Regarding claim 23; Xu et al. discloses the surface shape sensor of claim 21, but does not disclose that the sensor is at least one eutectic Gallium Indium (EGaIn, liquid metal) strain sensor.  Clowes et al. teaches that optical fibers sensors are known pressure or strain sensors (see paragraphs 5 and 6) that are thin and flexible, but need protection in hostile environments (see paragraphs 5-12) and that a liquid metal in the form of Gallium is provided to transfer pressure to the fiber sensor to protect the fiber sensor in hostile environments, thus providing a liquid metal strain sensor (see the abstract and whole disclosure of Clowes et al.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide at least one eutectic Gallium Indium (EGaIn, liquid metal) strain sensor for the purpose of transferring strain to the FBG sensor to protect the FBG sensor in hostile environments, since Clowes et al. teaches the use of a liquid metal strain sensor for this purpose and one of ordinary skill in the art would have found it obvious to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
	
	
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant known prior art, does not disclose or reasonably suggest:
the surface shape sensor defined by claim 3, wherein the fiber is coiled into a circular shape twice in the substrate, once at an upper surface and once at a lower surface, and the fiber is offset from the mid-plane and the substrate has a suitable thickness in order to discriminate deformation patterns in combination with all of the limitations of base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fok et al. (US 10,989,865 B2) discloses a stretchable fiber optic sensor (100; see the entire document) including an optical fiber (106) having a FBG (109) and embedded in a deformable substrate (103); and
Brock et al. (GB 2532031 A) discloses a system and method for detecting a change in shape of at least one predefined region of an optical fiber (see the title and entire disclosure), wherein the fiber is attached to or embedded within a flexible material (see page 1, lines 1-9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874